     Case 1:10-cr-00185 Document 434 Filed 05/15/20 Page 1 of 6 PageID #: 1693



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                      CRIMINAL ACTION NO. 1:10-00185-01

PAUL WINEBUSH

                        MEMORANDUM OPINION AND ORDER

        Pending before the court are defendant’s letter-form motion

for compassionate release, (ECF No. 432), and the government’s

Motion to Authorize Payment from Inmate Trust Account. (ECF No.

433.)     Defendant requests compassionate release in light of the

COVID-19 pandemic.        (ECF No. 432.)     The government requests that

this court enter an Order, pursuant to 18 U.S.C §§ 3613(a) and

3664(n), authorizing the Bureau of Prisons (“BOP”) to turnover

to the Clerk of Court all funds held in defendant’s inmate trust

account as payment for his fine obligations.             (ECF No. 433.)

The court DENIES defendant’s motion for compassionate release,

and GRANTS the government’s motion, for the following reasons.

I.      Background

        The defendant was convicted on one count of conspiracy to

distribute a quantity of marijuana for remuneration, in

violation of 21 U.S.C. § 846.          (ECF No. 307.)     On June 22, 2011,

this court sentenced defendant to a total of fifteen years

imprisonment and eight years of supervised release.               (Id.)   This
  Case 1:10-cr-00185 Document 434 Filed 05/15/20 Page 2 of 6 PageID #: 1694



court also ordered defendant to pay a $100.00 special assessment

and a $5,000 fine.      (See id.)

       According to the government, defendant to date has paid the

special assessment and a total of $855.00 towards the fine.

(ECF No. 433.)      The current balance owed for the fine is

$4,221.26, with interest not having been waived.           (Id.)   The

defendant is currently in federal custody and is currently

assigned to the Butner FCI in Butner, North Carolina.            (Id.)

       The government recently learned that defendant maintained

substantial funds in his inmate trust account maintained by the

BOP.    (Id.)     The government seeks entry of an order authorizing

the BOP to turnover $820.06 of these funds as payment towards

defendant's outstanding fine obligations.          (ECF No. 433-2.)      The

government argues that the requested relief is appropriate in

this instance where the defendant has accumulated significant

funds in his inmate trust account yet has only applied minimum

payments towards his criminal fine obligation.           (ECF No. 433.)

II.    Analysis

            a. Compassionate Release

       The First Step Act empowers criminal defendants to request

compassionate release for “extraordinary and compelling

reasons.”    18 U.S.C § 3582(c)(1)(A)(i).       The court has reviewed

defendant’s motion and the record, and finds no extraordinary or

compelling reasons to grant defendant’s request.           Furthermore,

                                     2
  Case 1:10-cr-00185 Document 434 Filed 05/15/20 Page 3 of 6 PageID #: 1695



the government states that defendant’s Case Manager concluded

that defendant is ineligible for compassionate release under

current BOP and recent COVID-19 CARES Act guidance.            (See ECF

No. 433.)    Therefore, defendant’s motion is DENIED.

            b. Payment from Inmate Trust Account

     The purpose of an inmate trust account is to allow the BOP

to maintain inmates' monies while they are incarcerated,

including monies received by the inmate from prison employment

and outside sources.     See 28 C.F.R. §§ 506.1, 545.11.         Family,

friends, or other sources may deposit funds for the benefit of

the inmate into these accounts.        Id. § 506.1.    Deposits intended

for the inmate's account must be mailed directly to the BOP's

centralized commissary account.        Id. § 540.23.

     Pursuant to 18 U.S.C. § 3613, the government may enforce

criminal monetary penalties, such as restitution and criminal

fines, “in accordance with the practices and procedures for the

enforcement of a civil judgment under Federal law or State law.”

18 U.S.C. §§ 3613(a).      The statute also provides that a sentence

imposing a fine constitutes a lien in favor of the government

against all of a defendant's property and rights to property.

18 U.S.C. § 3613(c).     Thus, the government's lien would attach

to defendant's interest in funds held by the BOP in his inmate

trust account.    See id. § 3613(a) (government enforces fines

against all non-exempt property and rights to property of the

                                     3
  Case 1:10-cr-00185 Document 434 Filed 05/15/20 Page 4 of 6 PageID #: 1696



defendant); id. § 3664(m) (government may use all available and

reasonable means to collect fines).

     It is true that inmates have a property interest in their

money.   See, e.g., Jensen v. Klecker, 648 F.2d 1179, 1183 (8th

Cir. 1981).    To satisfy fine payments, however, courts in this

circuit have authorized access to cash located in a defendant's

inmate trust account.      See, e.g., United States v. Hill, 2017 WL

2964016 (E.D.N.C. May 24, 2017), aff’d, 706 Fed. App’x 120 (4th

Cir. 2017); United States v. Busack, 2016 WL 1559599 (N.D.W. Va.

Apr. 18, 2016), aff’d, 670 Fed. App’x 810 (4th Cir. 2016).

     Upon review of the government's motion, the court concludes

that an order authorizing the turnover of defendant's property

is appropriate here.     The funds at issue currently are in the

government's possession and the government has a valid lien over

this property.    Further, because the property at issue is cash,

it does not fall within any applicable categories of the exempt

property that a defendant may claim in a criminal case.            See 18

U.S.C. § 3613(a)(1) (setting forth the applicable IRS property

exemptions for criminal cases).        Accordingly, defendant cannot

properly claim that the funds held in his inmate trust account

are exempt from payment of his outstanding fine amount.

     The court makes one limitation in granting the government’s

motion: the BOP is to turn over all funds in defendant’s inmate

trust account to the Clerk of Court, less $100.00.           Therefore,

                                     4
  Case 1:10-cr-00185 Document 434 Filed 05/15/20 Page 5 of 6 PageID #: 1697



defendant should retain $100.00 in his inmate trust account.

This is so that defendant possesses some funds to make purchases

while incarcerated and to pay his quarterly criminal

assessments.

     This Order granting the government’s motion does not

constitute a change to the payment terms set by this court at

defendant’s sentencing.      Defendant is still required to pay the

remainder of his fine obligations at a minimum of $25.00 per

quarter while he remains incarcerated; all that has changed is

now his criminal fine obligation is reduced by the $720.06 taken

from his inmate trust account and paid toward his fine

obligation.

III. Conclusion

     For the foregoing reasons, the court DENIES defendant’s

motion for compassionate release, (ECF No. 432), and GRANTS the

government’s motion.     (ECF No. 433.)      The court therefore ORDERS

that the Bureau of Prisons is authorized to turnover to the

Clerk of Court, and the Clerk of Court shall accept, $720.06 in

funds currently held in the trust account for the following

inmate: Paul Winebush, Register No. 10305-088.           The Clerk shall

apply these funds as payment for the criminal fine owed by the

defendant in this case.




                                     5
  Case 1:10-cr-00185 Document 434 Filed 05/15/20 Page 6 of 6 PageID #: 1698



     The Clerk is directed to send a copy of this Order to

counsel of record, unrepresented parties, the Trustee at Butner

FCI, and the Probation Office of this court.

    It is SO ORDERED this 15th day of May, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                       6
